Citation Nr: 0300396	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of a fracture of the right thumb, currently evaluated as 0 
percent disabling.

2.  Entitlement to an increased evaluation for residuals 
of a fracture of the left seventh rib, claimed as chest 
pain, currently evaluated as 0 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 0 percent disabling.

(The issues of entitlement to increased evaluations for 
gastric ulcer, carpal tunnel syndrome of the left (minor) 
hand, and bipolar disorder will be the subject of a later 
decision.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from December 1951 to 
December 1955 and from April 1968 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 0 percent 
evaluations for disabilities identified above.  The 
veteran's appeal has been transferred to the RO in Reno, 
Nevada pursuant to the veteran's change of address.

The Board notes that the veteran was originally 
represented in this appeal by AMVETS.  Before this appeal 
was certified to the Board, AMVETS canceled the power of 
attorney in an August 1997 letter.  The veteran is now 
unrepresented.

The Board is undertaking additional development on the 
issues of increased ratings for gastric ulcer, and carpal 
tunnel syndrome of the left (minor) hand, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
requested development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing these issues. 

In a September 1998 decision, the RO granted service 
connection for bipolar disorder.  The veteran was informed 
of that decision in October 1998.  In a March 1999 letter, 
the veteran disagreed with the assignment of only a 30 
percent rating.  In April 2000, the RO increased the 
veteran's disability to 50 percent and sent a statement of 
the case (SOC) to the veteran.  The veteran did not 
respond.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  The veteran's fracture of the right thumb is not 
manifested by ankylosis; it is essentially asymptomatic.

3.  Neither the old or the new regulations governing the 
rating for ankylosis of individual fingers, effective 
August 26, 2002, are more favorable to the veteran.

4.  The veteran's fracture of the left seventh rib, 
claimed as chest pain, is not manifested by removal of a 
rib; it is essentially asymptomatic.

5.  The veteran's service-connected bilateral hearing loss 
is manifested by level I hearing in the left and right 
ears.

6.  Neither the old or the new regulations governing the 
rating of hearing loss, effective June 10, 1999, are more 
favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
residuals of a fracture of the right thumb are not met.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Code 5224 (2002).

2.  The criteria for a compensable evaluation for 
residuals of a fracture of the left seventh rib, claimed 
as chest pain, are not met.  38 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5297 (2002).

3.  The criteria for a compensable evaluation for 
bilateral defective hearing are not met. 38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was granted service connection for 
disabilities in a May 1990 rating decision of the RO.  The 
RO noted that the veteran sustained a fracture to his left 
seventh rib in service, as well as an avulsion fracture to 
the base of the proximal phalanges of the right thumb.  
There were no specific complaints on the VA examination 
relating to these disabilities other than a complaint of 
chest pain by history.  Service connection was granted for 
residuals of a fracture of the left seventh rib, claimed 
as chest pain, and residuals of a fractured right thumb.  
The veteran was also granted service connection for 
bilateral hearing loss.

In August 1995, the veteran filed a claim for an increase 
in his service-connected disabilities stating that doctors 
had told him that his conditions had worsened.  VA records 
dating from July 1994 were also submitted.  These showed 
treatment primarily for the veteran's psychiatric 
condition with no treatment or complaints shown for the 
veteran's disabilities.  A July 1995 determination of the 
Social Security Administration (SSA) showed that the 
veteran was being awarded disability benefits on account 
of a psychiatric disability.

In the July 1997 rating decision on appeal, increased 
ratings were denied for the veteran's disabilities.  The 
RO noted that none of the evidence submitted showed 
treatment for the veteran's disabilities.

In a February 1998 personal hearing, the veteran testified 
that he had been given hearing aids by VA, but they did 
not work.  His hearing was getting worse to the point 
where he had to watch people's faces, but he had not seen 
anybody about his hearing.  He testified that he did not 
have any real problem with is fractured left rib, or with 
his thumb, and had not had any treatment.  He complained 
that his only real problem with his right thumb was that 
injections done to treat the carpal tunnel syndrome of his 
right hand were done at the base of his right thumb; 
however, this was done when he was in the military and he 
had not had any injections or treatment since then. The 
veteran was provided VA examinations in April 1998.  On 
examination of the hand and thumb, the examiner noted that 
the veteran's current symptoms were vague at best.  The 
veteran said he had occasional aching in his wrists, and 
would occasionally drop things, but he had no numbness of 
any individual fingers, nor any real loss of dexterity.  
He was right handed.  On examination, the right hand 
strength was 80 compared to 55 on the left.  There was 
full range of motion of the fingers at all levels.  He 
could touch his thumb to his fingertips and he could make 
fists.  There was no evidence of numbness to light touch 
or pinprick over the fingers of either hand.  There was no 
diagnosis given regarding the thumb.

On examination of the bones, the veteran gave a history of 
fracture of the left 7th rib.  He stated that he had no 
further complication or pain from this.  His lungs were 
clear to auscultation.  X-ray examination of the chest 
noted a normal heart size and mild kyphoscoliotic changes.  
The diagnosis was status post left 7th rib fracture, 
asymptomatic. 

The veteran was also provided a peripheral nerve 
examination.  The examiner noted that he could find no 
evidence of any peripheral nerve injuries or impairments.  

On his hearing examination, the veteran's chief complaint 
was decreased hearing and difficulty hearing in noise.  On 
the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
60
95
LEFT

15
20
65
75

His average pure tone decibel loss was 48 in the right ear 
and 43 (43+) in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear 
and of 96 percent in the left ear.  His hearing was 
classified as mild, bilateral, high frequency, noise 
induced sensorineural hearing impairment.

In November 1999, the veteran underwent another 
audiological examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
65
80
LEFT

30
30
65
80

Average pure tone decibel loss was 50 in the right ear and 
51.2 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 
92 percent in the left ear.  The diagnosis was mild to 
severe bilateral hearing loss, sensorineural.

Records were obtained showing the veteran's treatment 
while an inpatient at a VA domiciliary.  There was were no 
complaints or treatment for his right thumb, left seventh 
rib, or hearing loss.

VCAA

The Board notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

In this case, the veteran was informed of the provisions 
of the VCAA in the June 2002 supplemental statement of the 
case.  The Board finds that he has been provided adequate 
notice as to the evidence needed to substantiate his 
claims for increased ratings.  The Board concludes the 
discussions in the July 1997 rating decision, statement of 
the case (SOC), supplemental statements of the case 
(SSOC), and letters sent to the appellant informed him of 
the information and evidence needed to substantiate the 
claims for increased ratings for residuals of a fracture 
of the right thumb, residuals of a fracture of the left 
seventh rib, and bilateral hearing loss, and complied with 
the VA's notification requirements.  VA must also inform 
the veteran which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in an October 2002 letter to the veteran.  
The Board concludes that VA has complied with all 
notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the records of the 
veteran's VA outpatient treatment.  Examinations were 
provided in April 1998 and November 1999.  The veteran was 
provided a hearing before a hearing officer at the RO in 
February 1998.  Although he vaguely stated in his claim 
for increased rating that he had been told by doctors that 
his disabilities had worsened, he has not responded to 
VA's request for information by identifying the doctors 
who have told him that his disabilities have worsened.  
The appellant has not specifically referenced any 
unobtained evidence that might substantiate his claim or 
that might be pertinent to the bases of the denial of his 
claim.  There is sufficient evidence to decide the claim.  
The Board concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required. 

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2002) (Schedule), which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate 
the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2002).  
Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Right Thumb.

In a February 1998 personal hearing, the veteran testified 
that he did not have any real problem with his thumb, and 
had not had any treatment.  On VA examination of the thumb 
in April 1998, the examiner noted that the veteran's 
current symptoms were vague at best.  The veteran said he 
had occasional aching in his wrists, and would 
occasionally drop things, but he had no numbness of any 
individual fingers, nor any real loss of dexterity.  He 
was right handed.  There was full range of motion of the 
fingers at all levels.  He could touch his thumb to his 
fingertips and he could make fists.  There was no evidence 
of numbness to light touch or pinprick over the fingers of 
either hand.  There was no diagnosis given regarding the 
thumb.

The veteran's service-connected residuals of a fracture of 
the right thumb is currently rated as noncompensable under 
Diagnostic Code 5224 which provides the rating criteria 
for ankylosis of the thumb.  A 10 percent evaluation is 
warranted when ankylosis of the major or minor thumb is 
favorable and the maximum 20 percent evaluation is 
warranted when the ankylosis of the major or minor thumb 
is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2002).  The rating criteria for ankylosis and limitation 
of motion of the fingers, including Diagnostic Code 5224, 
was recently revised, effective August 16, 2002.  The 
essential rating criteria for Diagnostic Code 5224 remains 
unchanged; however, in notes before and after changes have 
been made to reflect different methodology for determining 
favorable versus unfavorable ankylosis, and to alert the 
rater to the possibility of additional disability due to a 
single ankylosed digit.  See 67 Fed. Reg. 144, 48,784-
48,787 (July 26, 2002).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the 
veteran.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
In this case, neither version is more favorable to the 
veteran.  

It appears from the record that the RO has not considered 
the veteran's claim under the revised rating criteria.  
However, the Board may review matters not considered by 
the RO if the claimant will not be prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 11-97 (1997).  The question is whether the 
veteran had adequate notice of applicable laws and 
regulations and knew of the need to submit evidence and 
argument with respect to the issue.  Bernard, 4 Vet. App. 
at 394.; See also VCAA, supra.  In this case, the veteran 
was specifically notified in an October 2002 letter that 
for a higher evaluation for his residuals of a fractured 
right thumb, he would need evidence showing that he had 
ankylosis.  The changes in the regulation identified above 
are applicable only where the evidence shows ankylosis.  
The veteran is not claiming, and the evidence does not 
show any symptoms whatsoever relating to his right thumb.  
In sum, without evidence showing that he has ankylosis, 
the changes are not for application and do not affect the 
veteran's claim.  The medical evidence also shows that he 
has full range of motion of all of his fingers.  There is 
no evidence of ankylosis and no basis for a higher rating 
as his disability is essentially asymptomatic.  The Board 
has considered the provisions related to healed injury, 
38 C.F.R. § 4.59, and the provisions related to functional 
impairment, 38 C.F.R. §§ 4.40, 4.45 (2002).  However, 
there is no credible evidence of pain, pain on motion, 
weakness or any other functional impairment associated 
with the thumb.  As such, the preponderance of the 
evidence is clearly against a higher or compensable 
evaluation.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


II.  Left Seventh Rib.

The veteran is currently rated under Diagnostic Code 5297 
which states that removal of one rib or resection of two 
or more ribs without regeneration warrants a 10 percent 
evaluation.  A 20 percent evaluation requires the removal 
of two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2002).

In a February 1998 personal hearing, the veteran testified 
that he did not have any real problem with his fractured 
left rib, and had not had any treatment. 

On VA examination of the bones in April 1998, the veteran 
gave a history of fracture of the left 7th rib.  He stated 
that he had no further complication or pain from this.  
His lungs were clear to auscultation.  X-ray examination 
of the chest noted a normal heart size and mild 
kyphoscoliotic changes.  The diagnosis was status post 
left 7th rib fracture, asymptomatic. 

Because there is no evidence of removal of his left 7th 
rib, the veteran is not entitled to a higher or 10 percent 
evaluation, although he is appropriately rated by analogy 
under Diagnostic Code 5297 for removal of the rib.  He has 
no complaints or symptoms regarding his rib, and the 
medical evidence shows that his condition is essentially 
asymptomatic.  As such, the preponderance of the evidence 
is clearly against a higher or compensable evaluation.  
Where a preponderance of the evidence is against a claim, 
the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 1991).

III.  Bilateral Hearing Loss.

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2002).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Under the rating schedule, 
ratings for defective hearing are established according to 
the degree of hearing impairment at 1,000, 2,000, 3,000 
and 4,000 hertz in combination with the degree of speech 
discrimination ability.  38 C.F.R. § 4.85 and § 4.87, 
Diagnostic Codes 6100 (2002).  The VA rating schedule sets 
forth 11 levels of auditory acuity, shown in chart form, 
designated as level I for essentially normal hearing 
through level XI for profound deafness.

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the 
provisions of the Rating Schedule pertaining to the 
evaluation of service-connected hearing loss disability.  
See 64 Fed. Reg. 25,202 through 25,210 (1999) (codified at 
38 C.F.R. §§ 4.85- 4.87).

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination 
tests and the average hearing threshold level determined 
by pure tone audiometry testing.  Ratings for defective 
hearing reflected the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with 
the degree speech discrimination ability.  38 C.F.R. § 
4.85 and § 4.87, Diagnostic Codes 6100 through 6111 (as in 
effect before June 10, 1999).  The rating schedule set 
forth 11 levels of auditory acuity, shown in chart form, 
designated as level I for essentially normal hearing 
through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and 
speech discrimination for the purpose of determining the 
applicable auditory acuity level have not changed, but the 
revision includes the addition of provisions of 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman Numeral. 
Each ear will be evaluated separately.

Where a governing law or regulation changes after a claim 
has been filed or reopened, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 
79 (1997).  See also VAOPGCPREC 3-2000 (2000).

It appears from the record that the RO has not considered 
the veteran's claim under the revised rating criteria.  
However, as noted above, the Board may review matters not 
considered by the RO if the claimant will not be 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 11-97 (1997).  In the circumstances of 
the present case, a remand of the case to afford the RO an 
opportunity to consider the appeal under the amended 
regulations is not required.  The revisions to the rating 
criteria did not contain any substantive changes that 
would affect this particular case, but merely added 
certain provisions that were already VA practice.  See 38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the 
evaluation for each level of hearing impairment have not 
been substantively changed.  The veteran has had an ample 
opportunity to provide evidence and argument regarding the 
application of these criteria.  The provisions added to 38 
C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment do not operate to the veteran's 
advantage; in fact, the outcome of the appeal is the same 
regardless of whether or not these provisions are applied.  
Likewise, the audiology testing undertaken by the VA to 
date has produced data that are usable under either the 
former or the current version of the criteria.  To remand 
this issue to the RO for application of the amended 
criteria would result in a pointless delay in the 
adjudication of this claim which could not possibly lead 
to a more favorable resolution of the veteran's appeal.  
See Soyini v. Derwinski, 1 Vet. App 540, 546 (1991); see 
also Winters v. West, 12 Vet. App. 203, 207 (1999) (noting 
that "the law does not require a useless act").

The veteran has undergone two VA audiological 
examinations.  On the first examination in April 1998, his 
average pure tone decibel loss was 48 in the right ear and 
43 in the left ear.  His speech recognition ability was 96 
percent in the right ear and of 96 percent in the left 
ear.  On the second examination in November 1999, his 
average pure tone decibel loss was 50 in the right ear and 
51.2 in the left ear.  His speech recognition ability was 
92 percent in the right ear and of 92 percent in the left 
ear.  Under either examination, these results translate to 
numerical scores of I for each ear under Table VI for 
application of the rating criteria found in 38 C.F.R. § 
4.85 and 4.86.  In combination with speech discrimination 
scores of 92 percent in the right ear and 92 percent in 
the left ear, the level of hearing loss recorded on this 
examination warrants a noncompensable rating under 
Diagnostic Code 6100.  The fact that the examiner may have 
characterized the hearing loss as mild  to severe in 
degree has no bearing on the rating because the assignment 
of a rating for hearing loss is derived exclusively from 
the mechanical application of the rating criteria to the 
numeric designation established on the basis of 
audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The revised rating criteria effective in June 1999 
included, as noted above, additional provisions warranting 
the assignment of ratings for exceptional patterns of 
hearing impairment.  The Board has considered the claim 
under these provisions, but such criteria do not benefit 
the veteran.  The veteran does not have pure tone 
thresholds of 55 or higher at each of the four applicable 
frequencies for purposes of 38 C.F.R. § 4.86(a).  Nor do 
the audiometric reports show a threshold of 30 or less and 
a threshold of 70 or greater in either ear for purposes of 
38 C.F.R. § 4.86(b).

The Board notes that at his VA examinations the veteran 
has complained of difficulty understanding people in noisy 
situations. There is no reason whatsoever to doubt the 
veteran's statements. However, ratings for hearing loss 
must be based on the tests administered. There is no basis 
in the rating code for such situational difficulties.  Nor 
by regulation, is the use of hearing aids relevant to the 
determination of disability evaluations for defective 
hearing.  See 38 C.F.R. § 4.85a.  In addition, the fact 
that a veteran's hearing is less than optimal does not by 
itself establish entitlement to a compensable disability 
rating.  To the contrary, it is clear from the rating 
schedule that a rating of 10 percent or more such as to 
warrant monetary compensation can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case.

Therefore, it is the Board's conclusion that a 
preponderance of the evidence is against the veteran's 
claim for an increased rating and that the claim for 
increase must be denied.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 1991).


	ORDER

A increased (compensable) evaluation for residuals of a 
fracture of the right thumb is denied.  A increased 
(compensable) evaluation for residuals of a fracture of 
the left seventh rib, claimed as chest pain, is denied.  A 
increased (compensable) evaluation for bilateral hearing 
loss is denied.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

